DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-22 are allowed.
The following is an examiner's statement of reasons for allowance: As previously cited: the Applicant argued that the prior arts of record Jeon et al. (US 2019/0098121) and Yazaki et al. (US 2019/0011959) did not have the amended claimed feature “a first plate facing a first direction, a second plate facing a second direction opposite to the first direction, and a side member enclosing at least part of a space between the first and second plates and having at least one speaker hole constructed thereon; and a speaker device disposed between the first and second plates and configured to emit a sound through the at least one speaker hole, wherein the speaker device comprises: a speaker comprising a yoke and a diaphragm, the yoke being disposed e-on a first face of the speaker that faces the first direction, the diaphragm being disposed on a second face of the speaker that faces the second direction, the diaphragm facing at least part of the second plate, an enclosure enclosing at least part of the speaker and being disposed between the first and second plates, an acoustic duct constructed between the enclosure and the second plate and extending towards the at least one speaker hole, and a ferromagnetic material disposed on the yoke and between the first plate and the yoke" as required by claim 1, and “a first plate facing a first direction, a second plate facing a second direction opposite to the first direction, and a side member enclosing at least part of a space between the first and second plates and having at least one speaker hole constructed thereon; a display disposed such that displayed information is visible through at least some regions of the first plate; and a speaker device disposed between the display and the second plate and configured to emit a sound through the at least one speaker hole, wherein the speaker device comprises: 4Appl. No.: 16/939,688 Response dated: July 13, 2021 Reply to Office Action of: March 30, 2021 a speaker comprising a yoke and a diaphragm, the yoke being disposed on a first face of the speaker that faces the first direction, the diaphragm being disposed on a second face of the speaker that  faces the second direction, the diaphragm, facing at least part of the second plate, an enclosure enclosing at least part of the speaker and being disposed between the display and the second plate, an acoustic duct constructed between the enclosure and the second plate and extending towards the at least one speaker hole, and a ferromagnetic material disposed on the yoke and between the display and the yoke,” as required by claim 15 when combined with all the limitations of claims 1 and 15.  The Examiner has considered the Applicant’s arguments to be persuasive and claims 1 and 15 overcome the prior art of record.
And as previously cited: the prior art of records teaches speaker arrangements, for example: Dong et al. (US 2018/0152790) and Dong et al. (US 2018/0152774). However, the prior art of record fails to show “a first plate facing a first direction, a second plate facing a second direction opposite to the first direction, and a side member enclosing at least part of a space between the first and second plates and having at least one speaker hole constructed thereon; and a speaker device disposed between the first and second plates and configured to emit a sound through the at least one speaker hole, wherein the speaker device comprises: a speaker comprising a yoke and a diaphragm, the yoke being disposed e-on a first face of the speaker that faces the first direction, the diaphragm being disposed on a second face of the speaker that faces the second direction, the diaphragm facing at least part of the second plate, an enclosure enclosing at least part of the speaker and being disposed between the first and second plates, an acoustic duct constructed between the enclosure and the second plate and extending towards the at least one speaker hole, and a ferromagnetic material disposed on the yoke and between the first plate and the yoke" as required by claim 1, and “a first plate facing a first direction, a second plate facing a second direction opposite to the first direction, and a side member enclosing at least part of a space between the first and second plates and having at least one speaker hole constructed thereon; a display disposed such that displayed information is visible through at least some regions of the first plate; and a speaker device disposed between the display and the second plate and configured to emit a sound through the at least one speaker hole, wherein the speaker device comprises: 4Appl. No.: 16/939,688 Response dated: July 13, 2021 Reply to Office Action of: March 30, 2021 a speaker comprising a yoke and a diaphragm, the yoke being disposed on a first face of the speaker that faces the first direction, the diaphragm being disposed on a second face of the speaker that  faces the second direction, the diaphragm, facing at least part of the second plate, an enclosure enclosing at least part of the speaker and being disposed between the display and the second plate, an acoustic duct constructed between the enclosure and the second plate and extending towards the at least one speaker hole, and a ferromagnetic material disposed on the yoke and between the display and the yoke,” as required by claim 15 when combined with all the limitations of claims 1 and 15.  
Upon further search and consideration, the prior art of records teaches speaker arrangements, for example:Takase et al. (US 2006/0182304 and Lim et al. (KR 10-2018-0013403). However, the prior art of record fails to show “a first plate facing a first direction, a second plate facing a second direction opposite to the first direction, and a side member enclosing at least part of a space between the first and second plates and having at least one speaker hole constructed thereon; and a speaker device disposed between the first and second plates and configured to emit a sound through the at least one speaker hole, wherein the speaker device comprises: a speaker comprising a yoke and a diaphragm, the yoke being disposed e-on a first face of the speaker that faces the first direction, the diaphragm being disposed on a second face of the speaker that faces the second direction, the diaphragm facing at least part of the second plate, an enclosure enclosing at least part of the speaker and being disposed between the first and second plates, an acoustic duct constructed between the enclosure and the second plate and extending towards the at least one speaker hole, and a ferromagnetic material disposed on the yoke and between the first plate and the yoke" as required by claim 1, and “a first plate facing a first direction, a second plate facing a second direction opposite to the first direction, and a side member enclosing at least part of a space between the first and second plates and having at least one speaker hole constructed thereon; a display disposed such that displayed information is visible through at least some regions of the first plate; and a speaker device disposed between the display and the second plate and configured to emit a sound through the at least one speaker hole, wherein the speaker device comprises: 4Appl. No.: 16/939,688 Response dated: July 13, 2021 Reply to Office Action of: March 30, 2021 a speaker comprising a yoke and a diaphragm, the yoke being disposed on a first face of the speaker that faces the first direction, the diaphragm being disposed on a second face of the speaker that  faces the second direction, the diaphragm, facing at least part of the second plate, an enclosure enclosing at least part of the speaker and being disposed between the display and the second plate, an acoustic duct constructed between the enclosure and the second plate and extending towards the at least one speaker hole, and a ferromagnetic material disposed on the yoke and between the display and the yoke,” as required by claim 15 when combined with all the limitations of claims 1 and 15.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651